Citation Nr: 0510587	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  98-03 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for carcinoma of the 
right kidney with a nephrectomy, to include as due to 
exposure to ionizing radiation.

3.  Entitlement to service connection for prostate cancer 
with a transurethral resection of the prostate (TURP), to 
include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the veteran's 
claims for service connection for skin cancer, carcinoma of 
the right kidney with a nephrectomy, and prostate cancer with 
a TURP, to include as due to exposure to ionizing radiation.

The Board issued a decision in February 2000 that was 
subsequently vacated by a December 2000 order of the United 
States Court of Appeals for Veterans' Claims (Court).  The 
Appellee's Unopposed Motion for Remand and to Stay 
Proceedings argued that the February 2000 Board decision 
should be vacated and remanded for readjudication in light of 
the recently enacted Veterans Claims Assistance Act of 2000 
(VCAA).

The Board issued another decision in July 2001 that denied 
the claims sought on appeal.  The July 2001 Board decision 
was subsequently vacated by a May 2002 order of the Court, 
which granted a Joint Motion for Remand and for a Stay of 
Proceedings.  It was argued in the joint motion argued that a 
remand was required for additional development, including a 
request for DD Form 1141, and for additional reasons and 
bases regarding the veteran's claimed exposure to radiation 
due to his presence on a base where radioactive materials 
were stored.  

The joint motion also noted that on remand the Board should 
address whether the requirements set forth in 38 C.F.R. 
§ 3.311(a)(iii) (sic) have been met with regard to 
adjudicating the veteran's occupational exposure claim of 
exposure based on presence near the storage location of 
radioactive materials.  The Board was also to address whether 
the RO's prior request for the veteran's 201 file satisfied 
the duty to assist in obtaining the DD Form 1141, as well as 
whether referral to the Under Secretary for Health for a dose 
estimate under section 38 C.F.R. § 3.311(A)(iii) (sic) is 
required even in the absence of service records confirming 
exposure, if applicable.  

In this regard, the Board notes that subsequently the RO 
requested the veteran's DD Form 1141, or other records of 
exposure to radiation, from the National Personnel Records 
Center (NPRC).  

The Board additionally observes that its July 2001 decision 
also denied an appeal for service connection for kidney 
stones, including as due to exposure to ionizing radiation; 
however, in the joint motion, the veteran abandoned his 
appeal to the Court on this issue.

In October 2003, the Board remanded this case to the RO for 
additional development, with instructions to obtain the 
veteran's service personnel records, including his DD Form 
1141 (Record of Occupational Exposure to Ionizing Radiation).  
That development was undertaken, and the case was returned to 
the Board.

In April 2004, the Board remanded this case for additional 
notice and development under the provisions of section 
5103(a) of the VCAA.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.
REMAND

In implementing the 1984 Veterans Dioxin and Radiation 
Exposure Compensation Standards Act, Public Law No. 98-542, 
section 3.311b of title 38, Code of Federal Regulations, sets 
up a standard for review of claims based on radiation 
exposure and provides that if a veteran was exposed to 
ionizing radiation due to atmospheric nuclear testing and 
developed a radiogenic disease which manifested within the 
specified time period, the case will be referred to the VA 
Under Secretary for Benefits (formerly the VA Chief Benefits 
Director) for review.  Effective May 1, 1988, Public Law 100- 
321, the Radiation-Exposed Veterans Compensation Act of 1988, 
amended former 38 U.S.C.A. § 312 (now 38 U.S.C.A. § 1112(c) 
(West 2002)) and elevated the regulatory criteria now found 
at 38 C.F.R. § 3.309(d) (2004) to a statutory presumption of 
service connection.

In Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 
F.3d. 1239 (Fed. Cir. 1997) (citing Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994)), the Court held that service 
connection for disabilities claimed to be due to ionizing 
radiation exposure during service can be accomplished in 
three ways.  See also Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are 16 types of cancer which will be 
presumptively service connected by statute if they become 
manifest in a radiation-exposed veteran.  38 U.S.C.A. § 
1112(c)(2)(A)-(P) (West 2002); 38 C.F.R. § 3.309(d) (2004).  
A Note to 38 C.F.R. § 3.309(d)(2) indicates that the term 
cancer of the "urinary tract" includes cancer of the kidneys. 
Skin cancer (basal cell carcinoma) and prostate cancer are 
not included as presumptive diseases.

A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes the onsite participation in a test involving the 
atmospheric detonation of a nuclear device.  "Onsite 
participation" means presence at the test site, or 
performance of military duties in connection with ships, 
aircraft or other equipment used in direct support of the 
nuclear test, during an official operational period of an 
atmospheric nuclear test.  The operational period for 
Operation CROSSROADS was from July 1, 1946 through August 31, 
1946.  38 C.F.R. § 3.309(d)(3) (2004).

As to the second method, 38 C.F.R. § 3.311(b)(2) (2004) 
provides a list of diseases which will be service connected 
provided that certain conditions, including the regulatory 
time period when the diseases must become manifest, specified 
therein and pertaining to radiation exposure, are met.  The 
list includes "kidney cancer," "prostate cancer," and "any 
other cancer."  Prostate cancer, kidney cancer, and any other 
cancer not otherwise listed must have become manifest 5 years 
or more after exposure.  38 C.F.R. § 3.311(b)(5)(iv) (2004).

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  Section 3.311 essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made.  The case will be referred to the 
Under Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  The 
provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation-exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).

Third, direct service connection can be established by 
showing that the disease was incurred in or aggravated by 
service, which includes the "difficult burden of tracing 
causation to a condition or event during service."  See 
Combee, supra. Subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the appellant cites or submits competent scientific or 
medical evidence that the claimed disease is radiogenic.

With respect to the first method of establishing service 
connection for presumptive diseases manifest in radiation-
exposed veterans, the Board notes that 38 C.F.R. § 3.309(d) 
limits service connection to the diseases listed in paragraph 
(d)(2).  Skin cancer (basal cell carcinoma) and prostate 
cancer are not diseases listed in paragraph (d)(2) subject to 
service connection on a presumptive basis.  While kidney 
cancer is included, this presumptive provision by its terms 
applies only to "radiation-exposed" veterans.  

With respect to the second method which provides for the 
development of claims based upon a contention of exposure to 
ionizing radiation, the Board notes that kidney cancer and 
prostate cancer are radiogenic diseases specifically listed 
in section 3.311(b)(2), and skin cancer would be included 
under this provision under "any other cancer."  

As noted above, a May 2002 order of the Court granted a Joint 
Motion for Remand and a Stay of Proceedings, which argued 
that a remand was required for additional development, 
including a request for DD Form 1141, and for additional 
reasons and bases regarding the veteran's claimed exposure to 
radiation due to his presence on a base where radioactive 
materials were stored.  The Board has remanded this case on 
two subsequent occasions, in large part, to determine if the 
veteran was exposed to radiation during service.  After 
multiple attempts, it is clear that there are no service 
personnel or medical records available that confirm the 
claimed exposure, to include a DD Form 1141 (which relates to 
in-service occupational radiation exposure).  However, the 
veteran's Enlisted Record and Report of Separation is of 
record and that document confirms the veteran's participation 
in Atomic Bomb Tests "Abel" and "Baker", which consisted of 
work as a machinist in a support status during Operation 
CROSSROADS, machining parts used to assemble the test bombs.  
A letter from the DSWA dated in January 1997 reflects that 
atmospheric nuclear detonation in "Abel" occurred on July 1, 
1946 and "Baker" on July 25, 1946.  Morning reports reflect 
that the veteran had duty at Roswell Army Air Field, New 
Mexico, from February 16, 1946 through July 22, 1946, with 
temporary duty at Sandia Base, Albuquerque, new Mexico, from 
April 6, 1946 to July 17, 1946.  

The joint motion also noted that on remand the Board should 
address whether the requirements set forth in 38 C.F.R. 
§ 3.311(a)(iii) (sic) have been met with regard to 
adjudicating the veteran's claim of exposure to radiation 
based on presence near the storage location of radioactive 
materials and whether referral to the Under Secretary for 
Health for a dose estimate under section 38 C.F.R. 
§ 3.311(A)(iii) (sic) is required even in the absence of 
service records confirming exposure.  Based on the service 
personnel evidence of the veteran's work as a machinist in a 
support status during Operation CROSSROADS, it is the Board's 
judgment that such a referral for a dose estimate is 
warranted.

For these reasons, the case is REMANDED RO for the following:

1.  The RO should notify the veteran that 
his claims folder is being submitted for 
a radiation dose estimate and offer him 
the opportunity of submitting any 
additional evidence or argument he may 
have in support of his claim.  This 
letter should request the veteran to 
submit any and all information in his 
possession which may be relevant to his 
claim.  The RO should offer to assist the 
veteran in the collection of any evidence 
he might reasonably identify.

2.  The RO should contact the Defense 
Threat Reduction Agency (DTRA) and 
request any dose information specific to 
the veteran and OPERATION CROSSROADS, 
including his Enlisted Record and Report 
of Separation, which confirms the veteran 
was on active duty as a machinist in a 
support status during Operation 
CROSSROADS, machining parts used to 
assemble the test bombs; and morning 
reports, which  reflect that the veteran 
had duty at Roswell Army Air Field, New 
Mexico, from February 16, 1946 through 
July 22, 1946, with temporary duty at 
Sandia Base, Albuquerque, New Mexico, 
from April 6, 1946 to July 17, 1946.  All 
information regarding the veteran's 
military service should be included with 
the current request for information from 
the DTRA, and a copy of the letter should 
be placed in the claims file.

3.  The RO, as provided in 38 C.F.R. § 
3.311(a)(2)(iii), should insure that all 
likely sources that may contain 
information of the veteran's claimed 
exposure to nuclear radiation have been 
contacted.  If the RO determines that 
such development has been accomplished, 
the records which have been obtained, 
including any available service records 
regarding his location, sources 
identified by the appellant, and the 
records, information and the veteran's 
statements concerning his onsite 
exposure, should be referred to the Under 
Secretary for Health for the preparation 
of a dose estimate, which may include a 
determination of no exposure.

4.  After completing the above 
development, the RO should again address 
the claim pending on appeal and, if the 
decision is not to the veteran's 
satisfaction, issue him and his 
representative a supplemental statement 
of the case which discusses compliance 
with VCAA and the action requested in 
this remand.  The veteran and 
representative must be provided an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with all appellate procedures.  
The veteran need do nothing until further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


